Exhibit 10(j)

PARKER-HANNIFIN CORPORATION

AMENDED AND RESTATED

PENSION RESTORATION PLAN

Adopted: 07/21/2008

Effective: 07/21/2008

Parker-Hannifin Corporation, an Ohio corporation (the “Company”), established
this Pension Restoration Plan (the “Plan”), originally effective January 1,
1995, for the purpose of attracting high quality executives and promoting in its
executives increased efficiency and an interest in the successful operation of
the Company by restoring benefits that are lost due to legislative limits on the
Company’s qualified retirement plan(s). The Plan is hereby amended and restated
as of July 21, 2008 and such other dates as specified herein to reflect the
requirements of the American Jobs Creation Act (“the Act”). The Plan will be
administered in a manner consistent with the Act and Section 409A of the Code
and any Regulations or other guidance thereunder and any provision in the Plan
that is inconsistent with Section 409A of the Code shall be void and without
effect. Notwithstanding anything else in the Plan to the contrary, nothing
herein shall be read to preclude the Plan from using any transition rules
permitted under the Act.

ARTICLE 1 DEFINITIONS

 

1.1. Actuarial Value shall mean the actuarial present value of the benefits
calculated by an actuary selected by the Administrator and using the actuarial
assumptions employed under the Qualified Plan.

 

1.2. Administrator shall mean the Company or, if applicable, the committee
appointed by the Board of Directors of the Company to administer the Plan
pursuant to Article 6 of the Plan.

 

1.3. Affiliated Group shall mean The Company and all entities with which the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Sections 1563(a)(1), (2), and (3) of the
Code for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Sections 1563(a)(1), (2), and
(3) of the Code, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses (whether or not incorporated)
that are under common control for purposes of Section 414(c) of the Code, “at
least 50 percent” is used instead of “at least 80 percent” each place it appears
in that regulation. Such term shall be interpreted in a manner consistent with
the definition of “service recipient” contained in Section 409A of the Code.

 

1.4. Beneficiary shall mean the person or persons or entity designated as such
in accordance with Article 10 of the Plan.



--------------------------------------------------------------------------------

1.5. Change in Control shall mean the occurrence of one of the following events:

 

  (a) A change in ownership of the Company, which occurs on the date that any
one person or more than one person acting as a group (within the meaning of the
Regulations under Section 409A of the Code) acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total voting power of the stock of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own more than 50% of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a change
in the ownership of the Company or a change in the effective control of the
Company (within the meaning of Section 1.5(b) of this Plan). Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
person acquires ownership of more than 50% of the total voting power of the
stock of the Company as a result of the acquisition by the Company of stock of
the Company which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change in Control would occur as a result of such an acquisition by the Company
(if not for the operation of this sentence), and after the Company’s acquisition
such person becomes the beneficial owner of additional stock of the Company that
increases the percentage of outstanding shares of stock of the Company owned by
such person, a Change in Control shall then occur.

 

  (i) A change in effective control of the Company, which occurs on either of
the following dates:

 

  (A) The date that any one person or more than one person acting as a group
(within the meaning of the Regulations under Section 409A of the Code) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own 30% or more of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a change
in the effective control of the Company or a change in ownership of the Company
(within the meaning of Section 1.5(a) of this Plan). Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
person acquires ownership of more than 30% of the total voting power of the
stock of the Company as a result of the acquisition by the Company of stock of
the Company which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change in Control would occur as a result of such an acquisition by the Company
(if not for the operation of this sentence), and after the Company’s acquisition
such person becomes the beneficial owner of additional stock of the Company that
increases the percentage of outstanding shares of stock of the Company owned by
such person, a Change in Control shall then occur.

 

2



--------------------------------------------------------------------------------

  (B) The date that a majority of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election was not
endorsed by a majority of the members of the board prior to the date of such
appointment or election.

 

  (ii) A change in the ownership of a substantial portion of the Company’s
assets, which occurs on the date that any one person or more than one person
acting as a group (within the meaning of the Regulations under Section 409A of
the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group) assets that have a
total gross fair market value equal to or more than 65% of the total gross fair
market value of all the assets of the Company immediately before such
acquisition or acquisitions. The gross fair market value of assets shall be
determined without regard to liabilities associated with such assets.
Notwithstanding the foregoing, a transfer of assets shall not result in a change
in ownership of a substantial portion of the Company’s assets if such transfer
is to (A) a shareholder of the Company (immediately before the asset transfer)
in exchange for or with respect to its stock, (B) an entity 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (C) a person or group (within the meaning of the Regulations under
Section 409A of the Code) that owns, directly or indirectly, 50% or more of the
total value or voting power of the stock of the Company; or (D) an entity, at
least 50% of the total value or voting power of which is owned, directly or
indirectly by a person or group described in Section 1.5(c)(iii) of this Plan.

Notwithstanding Sections 1.5(a), 1.5(b)(i) and 1.5(c) above, the consummation of
a merger, consolidation, share exchange or similar form of corporate
reorganization of the Company or any Subsidiary that requires the approval of
the Company’s stockholders, whether for such transaction or the issuance of
securities in connection with the transaction or otherwise (a “Business
Combination”), shall not be deemed a Change in Control if, immediately following
such Business Combination: (a) more than 50% of the total voting power of the
corporation resulting from such Business Combination (the “Surviving
Corporation”) or, if applicable, the ultimate parent corporation which directly
or indirectly has beneficial ownership of 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by securities of the Company eligible to vote for the election of
the Board (the “Company Voting Securities”) that were outstanding immediately
prior to the Business Combination (or, if applicable, shares into which such
Company Voting Securities were converted pursuant to such Business Combination),
and such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (b) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving

 

3



--------------------------------------------------------------------------------

Corporation), and (c) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), following the Business Combination, were members of the
Company’s Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.

Notwithstanding the foregoing, an acquisition of stock of the Company described
in Section 1.5(a) or 1.5(b)(i) above shall not be deemed to be a Change in
Control by virtue of any of the following situations: (a) an acquisition by the
Company or any Subsidiary; (b) an acquisition by any employee benefit plan
sponsored or maintained by the Company or any Subsidiary; (c) an acquisition by
any underwriter temporarily holding securities pursuant to an offering of such
securities; or (d) the acquisition of stock of the Company from the Company.

 

1.6. Code shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, and regulations or other guidance issued thereunder.

 

1.7. Disability shall mean the condition whereby a Participant is:

 

  (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

 

  (b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under any accident and health plan covering
employees of the Company. The Administrator, in its complete and sole
discretion, shall determine a Participant’s Disability. The Administrator may
require that the Participant submit to an examination on an annual basis, at the
expense of the Company, by a competent physician or medical clinic selected by
the Administrator to confirm Disability. On the basis of such medical evidence,
the determination of the Administrator as to whether or not a condition of
Disability exists or continues shall be conclusive.

 

1.8. Early Retirement Date shall mean the “Early Retirement Date” as defined in
the Qualified Plan.

 

1.9. EDP shall mean the Parker-Hannifin Corporation Amended and Restated
Executive Deferral Plan as it currently exists and as it may subsequently be
amended.

 

1.10. Eligible Executive shall mean an employee of the Company or any of its
subsidiaries who:

 

  (a) participates in the Qualified Plan;

 

  (b) is designated by the Administrator as eligible to participate in the Plan;

 

4



--------------------------------------------------------------------------------

  (c) qualifies as a member of the “select group of management or highly
compensated employees” under ERISA; and

 

  (d) participates in the SRP or the EDP and/or whose retirement benefit under
the Qualified Plan is limited by any Statutory Limit.

 

1.11. ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute, and regulations or other guidance issued
thereunder.

 

1.12. Normal Retirement Date shall mean the “Normal Retirement Date” as defined
in the Qualified Plan.

 

1.13. Participant shall mean an Eligible Executive who has become a participant
hereunder pursuant to Article 2.

 

1.14. Qualified Plan shall mean the Parker-Hannifin Consolidated Pension Plan as
it currently exists and as it may subsequently be amended, or any other
qualified defined benefit plan maintained by the Company and in which an
Eligible Executive participates.

 

1.15. Regulations shall mean regulations issued under Section 409A of the Code.
Reference to any section of the Regulations shall be read to include any
amendment or revision of such Regulation.

 

1.16. Separation from Service shall have the meaning set out in
Section 1.409A-1(h) of the Regulations; provided, that in applying
Section 1.409A-1(h)(ii) of the Regulations, a separation from service shall be
deemed to occur if the Company and the Participant reasonably anticipate that
the level of bona fide services the Participant will perform for the Affiliated
Group after a certain date (whether as an employee or as an independent
contractor) will permanently decrease to less than 50% of the average level of
bona fide services performed by the Participant for the Affiliated Group
(whether as an employee or as an independent contractor) over the immediately
preceding 36-month period (or the full period of services performed for the
Affiliated Group if the Participant has been providing services to the
Affiliated Group for less than 36 months). In the event of a disposition of
assets by the Company to an unrelated person, the Company reserves the
discretion to specify (in accordance with Section 1.409A-1(h)(4) of the
Regulations) whether a Participant, who would otherwise experience a Separation
from Service with the Affiliated Group as part of the disposition of assets,
will be considered to experience a separation from service for purposes of
Section 1.409A-1(h) of the Regulations.

 

1.17. SERP shall mean the Parker-Hannifin Corporation Amended and Restated
Supplemental Executive Retirement Benefits Program as it currently exists and as
it may subsequently be amended.

 

1.18. SERP Participant shall mean a Participant in the Plan who also is a
participant in the SERP.

 

5



--------------------------------------------------------------------------------

1.19. SERP Participation Date shall mean the date that a Participant in the Plan
becomes a SERP Participant.

 

1.20. SERP Vesting Date shall mean the date that a SERP Participant becomes
vested in a benefit under the SERP.

 

1.21. Specified Employee shall mean a person designated from time to time as
such by the Administrator pursuant to Section 409A(a)(2)(B)(i) of the Code and
the Company’s policy for determining specified employees.

 

1.22. SRP shall mean the Parker-Hannifin Corporation Amended and Restated
Savings Restoration Plan as it currently exists and as it may subsequently be
amended.

 

1.23. Statutory Limit shall mean any limit on compensation taken into account in
calculating benefits under the Qualified Plan under Section 401(a)(17) of the
Code, any limit on benefits or contributions to the Qualified Plan under
Section 415 of the Code, or any other limit that directly or indirectly affects
the amount of benefits payable from the Qualified Plan.

 

1.24. Subsidiary shall mean any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity.

 

1.25. Surviving Spouse shall mean the person who is the Participant’s spouse at
the time of the Participant’s death and who has been such spouse for at least
one year immediately prior to the date of the Participant’s death.

 

1.26. Termination of Employment shall mean Separation from Service with the
Affiliated Group for any reason whatsoever, whether voluntary or involuntary,
other than as a result of the Participant’s Disability or death.

ARTICLE 2 PARTICIPATION

An Eligible Executive shall become a Participant in the Plan as of the earlier
of:

 

  (a) the date the Eligible Executive’s retirement benefits under the Qualified
Plan first become limited by any Statutory Limit;

 

  (b) the date the Eligible Executive first elects to defer compensation under
the SRP or EDP; or

 

  (c) the date of a Change in Control of the Company.

 

6



--------------------------------------------------------------------------------

ARTICLE 3 RESTORATION BENEFITS

 

3.1. Amount.

 

  (a) For Eligible Executives who are Participants in this Plan as of
December 31, 2008, upon Termination of Employment on or after Normal or Early
Retirement Date, or after the Participant has a nonforfeitable right to a
benefit under the Qualified Plan, the Participant shall be entitled to a
retirement benefit payable in the form provided in Section 3.3 and at the time
provided in Section 3.4.

 

  (b) For Eligible Executives who become Participants in this Plan after
December 31, 2008, upon Termination of Employment on or after Normal or Early
Retirement Date, or after the Participant has a nonforfeitable right to a
benefit under the Qualified Plan, the Participant shall be entitled to a
retirement benefit as provided in Section 3.3, provided that the Participant has
satisfied the vesting requirement of Section 3.2.

 

  (c) The retirement benefit of a Participant under Section 3.1(a) or 3.1(b) of
the Plan shall equal (i) the benefit that would be payable to the Participant
under the Qualified Plan calculated as if (A) no Statutory Limit applies to such
benefit; (B) the Participant had not elected to defer any compensation under the
SRP or the EDP; (C) Compensation for purposes of calculating the benefit under
the Qualified Plan includes incentive payments or bonuses (other than long term
incentive payments or other irregular or extraordinary incentive or bonus
payments) paid after the month in which the Participant has a Termination of
Employment; and (D) Compensation and Years of Participation for purposes of
calculating the benefit under the Qualified Plan include any additional amounts
as agreed to by the Company, less (ii) the benefit that is actually payable
under the Qualified Plan, plus (iii) any additional benefit that the Company
agrees to provide to a Participant under this Plan by a written agreement with
specific reference to this Plan. Notwithstanding the foregoing and solely for
purposes of calculating the amount of a Participant’s retirement benefit under
the Plan, on and after any SERP Participant’s SERP Vesting Date that occurs
after December 31, 2007, the retirement benefit of such SERP Participant under
Section 3.1(a) or Section 3.1(b) of the Plan shall equal the greater of: (y) the
retirement benefit determined under this Section 3.1(c) (in the form of payment
in effect on the SERP Vesting Date) as if such SERP Participant’s Termination of
Employment had occurred on the SERP Participation Date, and (z) the retirement
benefit determined under this Section 3.1(c) (in the form of payment in effect
on the SERP Vesting Date) as if such SERP Participant’s Termination of
Employment had occurred on the SERP Vesting Date. On and after the SERP Vesting
Date, a SERP Participant shall accrue no further retirement benefit under the
Plan.

 

3.2. Vesting Requirement. An Eligible Executive who becomes a Participant after
December 31, 2008 shall satisfy the vesting requirement of this Section 3.2 if
such Participant remains employed by the Affiliated Group until the date which
is 13 months after the date upon which either:

 

  (a) the Participant’s retirement benefits under the Qualified Plan first
became limited by a Statutory Limit; or

 

7



--------------------------------------------------------------------------------

  (b) the Participant first elects to defer compensation under the SRP and/or
EDP. Notwithstanding the foregoing, a Participant shall be deemed to satisfy the
vesting requirement of this Section 3.2 upon the Participant’s death or
Disability or the date of a Change in Control.

 

3.3. Form of Retirement Benefits.

 

  (a) Termination of Employment Before Early Retirement Date. Upon Termination
of Employment before his Early Retirement Date, a Participant’s retirement
benefit shall be paid in the form of a single lump sum payment.

 

  (b) Termination of Employment On or After Early Retirement Date. Except as
otherwise provided pursuant to Sections 3.3(b)(i) to 3.3(b)(vi), upon
Termination of Employment on or after his Early Retirement Date, a Participant’s
retirement benefit shall be paid in the form of a single life annuity.

 

  (c) Initial Payment Elections by Participants. To the extent permitted by
Section 409A of the Code and Section 1.409A-2(a)(5) of the Regulations, within
30 days following the date an Eligible Executive becomes a Participant, the
Participant may elect for retirement benefits under this Plan to be paid in the
form of: (A) a single lump sum payment equal to the Actuarial Value of the
Participant’s retirement benefits under this Plan, or (B) a single life annuity.
In the event that the vesting requirement of Section 3.2 is accelerated for any
Participant on account of death, Disability or a Change of Control, any election
made by such Participant under this Section 3.3(b)(ii) will be disregarded.

 

  (i) Changes Between Actuarially Equivalent Forms of Annuity. A Participant may
elect at any time prior to Termination of Employment to convert his retirement
benefit from a single life annuity to any of the actuarially equivalent forms of
annuity offered under the Qualified Plan.

 

  (ii) Changes by SERP Participants. To the extent required by Section 409A of
the Code, if any SERP Participant elects under the SERP to receive payment of
his SERP benefit in a form different from that previously in effect for such
Participant’s retirement benefit under this Plan, the Company shall change the
form of payment of such SERP Participant’s retirement benefit under this Plan to
the form of payment elected by such SERP Participant under the SERP. Any change
in the form of payment of a Participant’s retirement benefit pursuant to this
Section 3.3(b)(iii) shall cause the payment of such Participant’s retirement
benefit under this Plan to be delayed for five years from the date payment would
otherwise commence or be made (taking into account any delay in payment or
commencement of payment under Section 3.4 on account of a Participant’s status
as a Specified Employee).

 

8



--------------------------------------------------------------------------------

  (iii) Transitional Rule. Notwithstanding any other elections made hereunder
and only to the extent permitted by the Company and transitional rules issued
under Section 409A of the Code, through such date as specified by the Company
pursuant to transitional guidance issued under Section 409A of the Code, a
Participant may make one or more elections as to time and form of payment of his
retirement benefit under this Plan, provided that: (A) any such election(s) made
during 2006 shall be available only for amounts that are payable after the 2006
calendar year and cannot accelerate any payment into the 2006 calendar year,
(B) any such election(s) made during 2007 shall be available only for amounts
that are payable after the 2007 calendar year and cannot accelerate any payment
into the 2007 calendar year, and (C) any such election(s) made during 2008 shall
be available only for amounts that are payable after the 2008 calendar year and
cannot accelerate any payment into the 2008 calendar year. Any such election(s)
must be made by the date specified by the Company consistent with guidance
pursuant to Section 409A of the Code.

 

  (iv) One-Time Change by Participants. In addition to any election permitted by
Sections 3.3(b)(i) through (iv), to the extent permitted by Section 409A of the
Code, a Participant may make a one-time election to change the form of payment
at any time up to 12 months before the first scheduled payment; provided,
however, that: (A) any such election shall not be effective for at least 12
months following the date made; and (B) to the extent required by Section 409A
of the Code, as a result of any such change, payment or commencement of payment
shall be delayed for 5 years from the date the first payment was scheduled to
have been paid (taking into account any delay in payment or commencement of
payment under Section 3.4 of the Plan on account of a Participant’s status as a
Specified Employee).

 

  (v) Small Benefit Exception.

 

  (A) Benefits Payable Prior to January 1, 2008. Notwithstanding the foregoing
provisions of this Section 3.3(b), with respect to a Participant’s retirement
benefit under the Plan that would otherwise be paid as an annuity prior to
January 1, 2008, if the Actuarial Value of the benefit payable to the
Participant under the Plan as of the date payment is scheduled to commence is
less than fifteen thousand dollars ($15,000), the Company shall pay such benefit
in a single lump sum; provided, however, that payment of a retirement benefit to
any Specified Employee pursuant to this Section 3.3(b)(vi)(A) will be made on
the first day of the seventh month following the Participant’s Termination of
Employment.

 

9



--------------------------------------------------------------------------------

  (B) Benefits Payable After December 31, 2007. Notwithstanding the foregoing
provisions of this Section 3.3(b), effective December 31, 2007 with respect to a
Participant’s benefit under the Plan that would otherwise be paid as an annuity
after December 31, 2007, if the aggregate of the Actuarial Value of all
remaining benefits payable to the Participant under the Plan and the present
value of all other remaining benefits under the SERP and any other nonqualified
deferred compensation arrangement that is aggregated with the Plan and the SERP
under Section 1.409A-1(c) of the Regulations as of the date payment is scheduled
to commence is not greater than the applicable dollar amount in effect on such
date under Section 402(g)(1)(B) of the Code, the Company shall pay the
retirement benefit under the Plan in a single lump sum; provided, however, that
payment of a retirement benefit to any Specified Employee pursuant to this
Section 3.3(b)(vi)(B) will be made on the first day of the seventh month
following the Participant’s Termination of Employment.

 

3.4. Time of Payment of Retirement Benefits. Payment of a Participant’s
retirement benefit shall commence or shall be made as of the first of the month
following the Participant’s Termination of Employment; provided, however, that
payment of retirement benefits to any Specified Employee will commence or be
made on the first day of the seventh month following the Participant’s
Termination of Employment based on the Participant’s age and actuarial
assumptions in effect on the first day of the month following the Participant’s
Termination of Employment and in the case of payments paid in any form of
annuity shall include any payments that would have been made between the
Participant’s Termination of Employment and the actual date of commencement of
payment if the Participant had not been a Specified Employee. Notwithstanding
the foregoing, to the extent required by Section 3.3(b)(iii) or
Section 3.3(b)(v), payment of a Participant’s retirement benefit shall commence
or be made on the date that is five years from the date payment would otherwise
commence or be made under this Section 3.4.

 

3.5. Special Rule Applicable to Specified Employees. If a Specified Employee
dies after Termination of Employment but prior to commencement of benefits, the
Specified Employee’s Beneficiary shall receive a payment as of the first of the
month following the Specified Employee’s date of death equal to the aggregate of
the monthly payments that would have been made to the Specified Employee in
accordance with Section 3.4 but substituting the Specified Employee’s date of
death for the actual date of commencement of payment; provided however that if
the Specified Employee’s retirement benefit is payable in the form of a lump
sum, such amount shall be calculated as of the Specified Employee’s Termination
of Employment and paid on the first of the month following the Specified
Employee’s date of death. Any additional amounts payable to the Specified
Employee’s Beneficiary shall be determined in accordance with the form of
payment applicable to the Specified Employee as of the Specified Employee’s
Termination of Employment.

 

10



--------------------------------------------------------------------------------

3.6. Benefits in Foreign Currency. To the extent that a Participant’s retirement
benefit under this Plan is calculated with reference to a benefit denominated in
a currency other than U.S. Dollars and payable over the Participant’s life
expectancy, then for purposes of determining the retirement benefit payable
under this Plan, such benefit shall be converted to the U.S. Dollar equivalent
based on the Foreign Exchange Rate. For purposes of this Program, the Foreign
Exchange Rate means the fixed exchange rate derived from the two-point average
of the Bid/Asked spread of the market implied forward exchange rates as
calculated by Bloomberg’s FRD function, or its successor function on the same or
comparable financial information system, determined on a weighted average basis
for the period beginning at the date of Separation from Service of the
Participant and ending on a date estimated to be the Participant’s date of death
based upon the applicable mortality table prescribed under Section 417(e) of the
Code for qualified plans.

ARTICLE 4 DISABILITY BENEFITS

 

4.1. Amount. If a Participant suffers a Disability, the Company shall pay the
Retirement Benefit described in Article 3 to the Participant; provided, however,
that the provisions of Article 3 regarding payment to a Specified Employee and
the 5-year delay of payments following certain elections shall be disregarded
for purposes of the payment of benefits pursuant to this Article 4.

 

4.2. Form of Disability Benefits. A participant’s disability benefit pursuant to
this Article 4 shall be paid in the form of a single life annuity.

 

4.3. Time of Payment of Disability Benefits. Payment of a Participant’s
disability benefit shall commence as of the first of the month following the
Participant’s Disability.

 

4.4. Small Benefit Exception.

 

  (a) Benefits Payable Prior to January 1, 2008. Notwithstanding the foregoing
provisions of this Article 4, with respect to a Participant’s disability benefit
under the Plan that would otherwise be paid as an annuity prior to January 1,
2008, if the Actuarial Value of the benefit payable to the Participant under the
Plan as of the date payment is scheduled to commence is less than fifteen
thousand dollars ($15,000), the Company shall pay such benefit in a single lump
sum.

 

  (b) Benefits Payable After December 31, 2007. Notwithstanding the foregoing
provisions of this Article 4, effective December 31, 2007 with respect to a
Participant’s disability benefit under the Plan that would otherwise be paid as
an annuity after December 31, 2007, if the aggregate of the Actuarial Value of
all remaining benefits payable to the Participant under the Plan and the present
value of all other remaining benefits under the SERP and any other nonqualified
deferred compensation arrangement that is aggregated with the Plan and the SERP
under Section 1.409A-1(c) of the Regulations as of the date payment is scheduled
to commence is not greater than the applicable dollar amount in effect on such
date under Section 402(g)(1)(B) of the Code, the Company shall pay the
retirement benefit under the Plan in a single lump sum.

 

11



--------------------------------------------------------------------------------

ARTICLE 5 SURVIVOR BENEFITS

 

5.1. Amount. If a Participant dies prior to Termination of Employment and a
benefit is payable to the Participant’s Surviving Spouse under the Qualified
Plan, the Participant’s Surviving Spouse shall be eligible for a survivor
benefit under this Article 5. The survivor benefit payable to a Participant’s
Surviving Spouse under this Article 5 shall equal the Actuarial Value of the
excess of the total monthly survivor benefit that would be payable under the
Qualified Plan calculated as if no Statutory Limit applies to such benefit and
the Participant had not elected to defer any compensation under the SRP or the
EDP, over the total monthly survivor benefit that is actually payable under the
Qualified Plan. For this purpose, Actuarial Value shall be determined based on
the age of the Surviving Spouse.

 

5.2. Form of Survivor Benefits. The survivor benefit payable under this Article
5 shall be paid to the Participant’s Surviving Spouse in the form of a single
lump sum payment.

 

5.3. Time of Payment of Survivor Benefits. Payment of the survivor benefit shall
be made as of the first of the month following the date of the Participant’s
death, and the provisions of Article 3 regarding payment to a Specified Employee
and the 5-year delay of payments following certain elections shall be
disregarded for purposes of the payment of survivor benefits pursuant to this
Article 5.

ARTICLE 6 CONDITIONS RELATED TO BENEFITS

 

6.1. Non-assignability. The benefits provided under the Plan may not be
alienated, assigned, transferred, pledged or hypothecated by or to any person or
entity, at any time or any manner whatsoever. These benefits shall be exempt
from the claims of creditors of any Participant or other claimants and from all
orders, decrees, levies, garnishment or executions against any Participant to
the fullest extent allowed by law.

 

6.2. No Right to Company Assets. The benefits paid under the Plan shall be paid
from the general funds of the Company, and the Participant and any Beneficiary
shall be no more than unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations
hereunder.

 

6.3. Protective Provisions. The Participant shall cooperate with the Company by
furnishing any and all information requested by the Administrator, in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Administrator may deem necessary and taking such other actions as may be
requested by the Administrator. If the Participant refuses to cooperate, the
Company shall have no further obligation to the Participant under the Plan. In
the event of a Participant’s suicide during the first two (2) years of
participation in the Plan, or if the Participant makes any material misstatement
of information or nondisclosure of medical history, then no benefits shall be
payable to the Participant or the Participant’s Beneficiary under the Plan.

 

12



--------------------------------------------------------------------------------

6.4. Withholding. The Participant or the Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan. If no other
arrangements are made, the Company may provide, at its discretion, for such
withholding and tax payments as may be required.

ARTICLE 7 ADMINISTRATION OF PLAN

The Company shall administer the Plan, provided, however, that the Company may
elect by action of its Board of Directors to appoint a committee of three (3) or
more individuals to administer the Plan. All references to the Administrator
herein shall refer to the Company or, if such committee has been appointed, the
committee.

The Administrator shall administer the Plan and shall have discretionary
authority to interpret, construe and apply its provisions in accordance with its
terms, provided that such authority shall be exercised consistent with the
requirements of Section 409A of the Code. The Administrator shall further
establish, adopt or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan. All decisions of the
Administrator shall be final and binding. The individuals serving on the
committee shall, except as prohibited by law, be indemnified and held harmless
by the Company from any and all liabilities, costs, and expenses (including
legal fees), to the extent not covered by liability insurance arising out of any
action taken by any member of the committee with respect to the Plan, unless
such liability arises from the individual’s own gross negligence or willful
misconduct.

ARTICLE 8 CHANGE IN CONTROL

In the event there is a Change in Control, each Participant or Beneficiary shall
receive the Actuarial Value of his benefit earned hereunder to the date of the
Change in Control. Such benefit shall be paid in a single lump sum payment
thirty (30) days after the Change in Control.

ARTICLE 9 AMENDMENT AND TERMINATION OF PLAN

 

9.1. Amendment of Plan.

 

  (a) The Company may at any time amend the Plan in whole or in part, provided,
however, that such amendment shall not decrease the value of benefits accrued
under the Plan prior to the time of such amendment.

 

  (b) In addition, no amendment shall permit an acceleration of time of payment
of a Participant’s benefit under the Plan, other than:

 

  (i) as necessary to comply with a certificate of divestiture, as defined in
Section 1043(b)(2) of the Code;

 

  (ii) in accordance with Section 3.2(e) with respect to small cashouts;

 

13



--------------------------------------------------------------------------------

  (iii) as necessary to pay Federal Insurance Contribution (“FICA”) taxes and
any resulting federal, state, local or foreign income taxes attributable to
amounts deferred under the Plan, subject to the limitations of
Section 1.409A-3(j)(4)(vi) of the Regulations;

 

  (iv) in the event the arrangement fails to meet the requirements of
Section 409A of the Code with respect to one or more Participants, and then only
in such amount as is included in income of such Participant(s) as a result of
such failure;

 

  (v) due to a termination of the Plan pursuant to Section 9.2 of the Plan that
meets the requirements of Section 1.409A-3(j)(4)(ix) of the Regulations; or

 

  (vi) as otherwise may be permitted under Section 409A of the Code.

 

9.2. Termination of Plan. The Company may terminate the Plan only as permitted
by Section 1.409A-3(j)(4)(ix) of the Regulations (Plan Terminations and
Liquidations), or as otherwise may be permitted by future Regulations or other
guidance under Section 409A of the Code.

 

9.3. Company Action. Except as provided in Section 9.4, the Company’s power to
amend or terminate the Plan shall be exercisable by the Company’s Board of
Directors or by the committee or individual authorized by the Company’s Board of
Directors to exercise such powers.

 

9.4. Distribution on Income Inclusion Under Section 409A. In the event the
Administrator determines that benefits under the Plan fail to meet the
requirements of Section 409A of the Code and must be recognized as income for
federal income tax purposes, distribution of the amount required to be included
in income shall be made to affected Participants to the extent permitted by
Section 409A of the Code.

ARTICLE 10 BENEFICIARY DESIGNATION

The Participant shall have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment of benefits
under Articles 3, 4 or 8 shall be made in the event of the Participant’s death.
The Beneficiary designation shall be effective when it is submitted in writing
to the Administrator during the Participant’s lifetime on a form prescribed by
the Administrator.

The submission of a new Beneficiary designation shall cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary. The spouse of a
married Participant shall consent to any designation of a Beneficiary other than
the spouse, and the spouse’s consent shall be witnessed by a notary public.

 

14



--------------------------------------------------------------------------------

If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrator shall direct the distribution of
such benefits to the estate of the last to die of the Participant and the
Beneficiaries.

ARTICLE 11 MISCELLANEOUS

 

11.1. Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

11.2. ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for “a select group of
management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.

 

11.3. Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purposes of providing for payment of benefits under the Plan.
Such trust or trusts may be irrevocable, but the assets thereof shall be subject
to the claims of the Company’s creditors. Benefits paid to the Participant from
any such trust shall be considered paid by the Company for purposes of meeting
the obligations of the Company under the Plan.

 

11.4. Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company.

 

11.5. Gender, Singular and Plural. All pronouns and variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

11.6. Captions. The captions of the articles and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

11.7. Validity. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

11.8. Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

 

11.9. Applicable Law. The Plan shall be governed and construed in accordance
with the laws of the State of Ohio except where the laws of the State of Ohio
are preempted by ERISA.

 

15



--------------------------------------------------------------------------------

11.10. Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand-delivered, or
sent by first class mail to the principal office of the Company, directed to the
attention of the Administrator. Such notice shall be deemed given as of the date
of delivery, or, if delivery is made by mail, as of the date shown on the
postmark.

ARTICLE 12 CLAIMS AND REVIEW PROCEDURES

 

12.1. Claims Procedure. The Company shall notify a Participant in writing,
within ninety (90) days after his or her written application for benefits, of
his or her eligibility or noneligibility for benefits under the Plan. If the
Company determines that a Participant is not eligible for benefits or full
benefits, the notice shall set forth:

 

  (a) the specific reasons for such denial;

 

  (b) a specific reference to the provisions of the Plan on which the denial is
based;

 

  (c) a description of any additional information or material necessary for the
claimant to perfect his or her claim, and a description of why it is needed; and

 

  (d) an explanation of the Plan’s claims review procedure and other appropriate
information as to the steps to be taken if the Participant wishes to have the
claim reviewed. If the Company determines that there are special circumstances
requiring additional time to make a decision, the Company shall notify the
Participant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional ninety-day
period.

 

12.2. Review Procedure. If a Participant is determined by the Company not to be
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, the Participant shall have the opportunity to
have such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Participant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Participant (and counsel, if any) an opportunity to present his
or her position to the Company in writing, and the Participant (or counsel)
shall have the right to review the pertinent documents. The Company shall notify
the Participant of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Participant and the specific provisions of the Plan on which
the decision is based. If the sixty-day period is not sufficient, the decision
may be deferred for up to another sixty-day period at the election of the
Company, but notice of this deferral shall be given to the Participant. In the
event of the death of the Participant, the same procedures shall apply to the
Participant’s Beneficiary.

 

16